Citation Nr: 0122789	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to February 5, 
1987 for a grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether there 
was clear and unmistakable error (CUE) in a September 2, 1987 
rating decision.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated 70 percent disabling. 

3.  Entitlement to an increased rating for post-traumatic 
encephalopathy, currently evaluated 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; VA doctors


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION


The veteran served on active duty from March 1967 to October 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an October 1990 RO decision which denied an 
increase in a 30 percent rating for service-connected PTSD.  
A notice of disagreement was received from the veteran in 
November 1990.  A statement of the case was issued in 
December 1990, and a substantive appeal addressing this issue 
was received in January 1991.  A personal hearing was held 
before an RO hearing officer in February 1991.  In November 
1991, the Board remanded the case to the RO for further 
development.  In a July 1993 rating decision, the RO granted 
an increased 70 percent rating for service-connected PTSD.

This case also comes to the Board from a March 1994 RO 
decision which denied an increase in a 30 percent rating for 
post-traumatic encephalopathy.  The RO assigned a single 70 
percent rating for the combined disability of post-traumatic 
encephalopathy with PTSD.  The veteran was notified of this 
decision by a letter dated in March 1994.  A notice of 
disagreement was received in April 1994.  A statement of the 
case was issued in May 1994, and a substantive appeal 
addressing this issue was received in June 1994.  A personal 
hearing was held before an RO hearing officer in June 1994, 
and another RO hearing was held in May 1995.  In a July 1995 
rating decision, the RO assigned a 60 percent rating for 
post-traumatic encephalopathy, and confirmed and continued a 
70 percent rating for PTSD.  In April 1999, the Board 
remanded the claims for an increased rating for PTSD and an 
increased rating for post-traumatic encephalopathy to the RO 
for further development.

This case also comes to the Board from an April 1999 RO 
decision which denied an effective date prior to February 5, 
1987 for a grant of service connection for PTSD.  The veteran 
was notified of this decision in April 1999.  A notice of 
disagreement was received in August 1999, and he appealed for 
an earlier effective date.  The statement of the case was 
issued in October 1999, and a substantive appeal addressing 
this issue was received in November 1999.  A personal hearing 
was held before a member of the Board in April 2001.

The issue of entitlement to an earlier effective date for 
service connection for PTSD will be addressed in the remand 
portion of this decision.


FINDING OF FACT

In January 1999, prior to the promulgation of a decision in 
the appeals regarding the issues of entitlement to an 
increased rating for PTSD and entitlement to an increased 
rating for post-traumatic encephalopathy, the Board received 
notification from the veteran and from his authorized 
representative that a withdrawal of these appeals is 
requested.


CONCLUSION OF LAW

With respect to the claims for increased ratings for PTSD and 
post-traumatic encephalopathy, the criteria for withdrawal of 
a substantive appeal by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in January 1999, statements were 
received from the veteran and his representative requesting 
withdrawal of his appeals with respect to the issues of 
entitlement to an increased rating for PTSD and entitlement 
to an increased rating for post-traumatic encephalopathy.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn the appeals regarding entitlement to increased 
ratings for PTSD and post-traumatic encephalopathy, and, 
hence, there remain no allegations of errors of fact or law 
on these issues for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review these appeals 
and they are dismissed without prejudice.


ORDER

The appeals for increased ratings for PTSD and post-traumatic 
encephalopathy are dismissed.


REMAND

Initially, the Board notes that in December 1998, when the 
veteran filed a claim for an earlier effective date for a 
grant of service connection for PTSD, he did not assert that 
there was CUE in any prior rating decision.  Accordingly, in 
its April 1999 decision which denied an earlier effective 
date, the RO did not address this issue.  At his April 2001 
Board hearing, the veteran and his representative first 
raised the issue of CUE in the September 1987 rating decision 
which established service connection for PTSD, effective 
February 5, 1987.  The Board finds that this issue is 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for service connection for PTSD.

Hence the Board finds that the issue of whether there was CUE 
in a September 1987 rating decision which assigned an 
effective date of February 5, 1987 for a grant of service 
connection for PTSD must be addressed by the RO prior to 
appellate review of the claim for entitlement to an earlier 
effective date for service connection for PTSD.  Both issues 
are therefore remanded to the RO.

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Baldwin 
v. West, 13 Vet. App. 1 (1999); Fugo v. Brown, 6 Vet. App. 40 
(1993).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that any notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (as 
codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5107 and 5126) and the 
implementing regulations now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326) are 
fully complied with and satisfied.  

2.  Thereafter, the RO should review the 
claim for an earlier effective date for 
service connection for PTSD, with 
consideration of the assertion that there 
was CUE in a September 1987 rating 
decision which assigned an effective date 
of February 5, 1987 for service 
connection for PTSD.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, to 
include consideration of the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations, and given an 
opportunity to respond before the case is 
returned to the Board.  The veteran and 
his representative are advised of the 
need to file a substantive appeal to the 
CUE issue if the Board is to consider 
this matter.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



